[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

United States Court of Appeals
For the First Circuit


No. 97-1657

UNITED STATES,

Appellee,

v.

COLLIER VAZQUEZ-CARDONA, A/K/A CHINCO,

Defendant, Appellant.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF PUERTO RICO

[Hon. Jos Antonio Fust, U.S. District Judge]



Before

Torruella, Chief Judge,

Lynch and Lipez, Circuit Judges.



Gabriel Hernndez-Rivera, by appointment of the Court, for
appellant.
Grace Chung Becker, Trial Attorney, Narcotic and Dangerous
Drug Section, Criminal Division, U.S. Department of Justice, with
whom James K. Robinson, Assistant Attorney General, Criminal
Division, U.S. Department of Justice, and Theresa M.B. Van Vliet,
Chief, Narcotic and Dangerous Drug Section, Criminal Division, U.S.
Department of Justice, were on brief, for appellee.



November 10, 1998
         Per Curiam.  This is an appeal from a sentence imposed
after defendant pled guilty pursuant to an agreement.  Defendant-
appellant argues on appeal that the sentence was in error in that
he was a minor participant and should therefore have been given a
two point reduction in his Base Offense Level.
Assuming dubitante that there is any jurisdiction over
this appeal in light of defendant's agreement that the Base Offense
Level would be 36 and he would be entitled to no other reduction
than the three level adjustment for acceptance of responsibility,
we nonetheless affirm.  There is adequate evidence that the
defendant was not a minor participant.